Citation Nr: 0635981	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-09 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected peripheral vascular disease of the left 
lower extremity, currently rated as noncompensable.  

2.  Entitlement to an increased disability rating for 
service-connected Raynaud's disease of the hands, currently 
rated as noncompensable.  

3.  Entitlement to service connection for peripheral 
neuropathy as secondary to service-connected diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to March 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO) dated in March 2004.  In that decision, the RO 
denied service connection for peripheral neuropathy and 
declined to grant compensable ratings for the veteran's 
peripheral vascular disease of the left lower extremity and 
Raynaud's disease of the hands.  The veteran and his wife 
provided testimony before the undersigned Veterans Law Judge 
at a videoconference hearing conducted in May 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  During the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
elements of a claim.  Upon a review of the file, it appears 
that proper notice has been afforded the veteran.  

At his May 2006 hearing, the veteran testified before the 
undersigned that there are additional VA treatment records 
which have not been added to the record.  Specifically, the 
veteran testified that he was currently receiving treatment 
from the Sumter VA Medical Center (VAMC) for his 
manifestations of his service-connected peripheral vascular 
disease of the left lower extremity and Raynaud's disease of 
the hands.  He also testified that his disorders had worsened 
since his last VA examination.  He testified that he has been 
having increased trouble walking due to his left leg, and 
that his hands are more painful than they were previously.  
He also testified that he has been told by VA examiners at 
the Sumter facility that he has peripheral neuropathy that is 
caused by his diabetes.  

Although the veteran's representative was granted 30 days 
time following the May 2006 hearing to obtain updated VA 
treatment records for the Board's consideration, there is no 
further communication from the representative, nor is there 
any evidence that any attempt has been made to obtain these 
records identified by the veteran as relevant to his appeal.  

The VA's duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  See 38 C.F.R. § 3.159 
(2006).  For records in the custody of a Federal department 
or agency, VA must make as many requests as are necessary to 
obtain any relevant records, unless further efforts would be 
futile; however, the claimant must cooperate fully and, if 
requested, must provide enough information to identify and 
locate any existing records.  38 C.F.R. § 3.159(c)(2). 

Generally, VA medical records are held to be within VA 
control and are considered to be a part of the record.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the recently 
identified VA treatment records may substantiate the 
veteran's claims, the Board finds additional development is 
required prior to appellate review.

VA treatment records in the claims file are dated through 
April 2004.  Therefore, the RO should attempt to obtain 
updated VA treatment records dated subsequent to that date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and non-VA, who treated the veteran 
for Raynaud's disease of the hands, 
peripheral vascular disease of the left 
lower extremity, and peripheral 
neuropathy since October 2002.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The veteran should be afforded a VA 
examination to determine the severity of 
the peripheral vascular disease; and 
also, to determine whether the veteran 
has peripheral neuropathy attributable to 
the diabetes mellitus.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician. 

Regarding the peripheral vascular 
disease, the physician is to indicate 
which of the following, (a), (b), or (c) 
best describes the disability: 
(a)	claudication on walking less than 25 
yards on a level grade at 2 miles per 
hour, and; either persistent coldness 
of the extremity or ankle/brachial 
index of 0.5 or less; or,
(b)	claudication on walking between 25 
and 100 yards on a level grade at 2 
miles per hour, and; trophic changes 
(thin skin, absence of hair, 
dystrophic nails) or ankle/brachial 
index of 0.7 or less; or, 
(c)	claudication on walking more than 
100 yards, and; diminished peripheral 
pulses or ankle/brachial index of 0.9 
or less.  

Concerning the peripheral neuropathy, the 
physician is to indicate whether the 
veteran suffers from the disorder.  If 
peripheral neuropathy is present, the 
examiner is to indicate whether the 
diabetes mellitus caused the disease; or, 
in the alternative, if the diabetes 
mellitus did not directly cause the 
peripheral neuropathy, did it cause an 
increase in (aggravate), the peripheral 
neuropathy.  

Adequate reasons and bases are to be 
included with any opinion rendered.

3.  Thereafter, the RO is to readjudicate 
the veteran's claims, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


